In the

     United States Court of Appeals
                  For the Seventh Circuit
                     ____________________ 
No. 12‐3695 
UNITED STATES OF AMERICA, 
                                                  Plaintiff‐Appellee, 

                                 v. 

MARIA CHYCHULA, 
                                              Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
             Northern District of Illinois, Eastern Division. 
        No. 1:10‐cr‐01047‐1 — Sharon Johnson Coleman, Judge. 
                     ____________________ 

      ARGUED DECEMBER 5, 2013 — DECIDED JULY 2, 2014 
                 ____________________ 

   Before WOOD, Chief Judge, and  SYKES and TINDER, Circuit 
Judges. 
   TINDER,  Circuit  Judge.  Maria  Chychula  was  convicted  of 
nine  counts  of  wire  fraud,  and  the  district  court  sentenced 
her to 48 months’ imprisonment. Chychula appeals, arguing 
that  the  district  court  erred  in  applying  a  two‐level  en‐
hancement  to  her  offense  level  for  obstruction  of  justice  be‐
cause it failed to make the necessary findings. We affirm. 
2                                                   No. 12‐3695 

     I.   Background 
    A grand jury charged Chychula with nine counts of par‐
ticipating in a scheme to defraud by means of interstate wire 
communications in violation of 18 U.S.C. § 1343. The indict‐
ment charged that Chychula and her codefendants engaged 
in  a  broad  investment  scheme,  pursuant  to  which  they  de‐
frauded  more  than  60  investors  and  obtained  almost  $4.5 
million. The scheme lasted several years and took on various 
forms,  including  investment  in  the  Gnxpert  Companies—
companies that Chychula and her co‐schemers incorporated. 
In  furtherance  of  the  scheme,  Chychula  sent  false  infor‐
mation  to  investors  by  electronic  mail  and  facsimile,  and 
caused wire transfers of funds from investors’ bank accounts 
to Cinema Investment Fund. Following review of a psycho‐
logical report regarding Chychula’s competency and the par‐
ties’  arguments,  the  district  court  found  Chychula  fit  to 
stand trial. 
    At the bench trial the government proved a scheme to de‐
fraud in which Chychula and her co‐schemers, among other 
things,  overstated  profits,  misled  investors  about  existing 
contracts and Gnxpert products on the market, and convert‐
ed  investment  money  for  the  defendants’  own  use.  The 
scheme  was  proved  through  witness  testimony  and  hun‐
dreds  of  exhibits,  including  Chychula’s  grand  jury  testimo‐
ny, emails between Chychula and others, and bank records. 
At the conclusion of trial, the district court found Chychula 
guilty of all nine counts of wire fraud. Chychula moved for 
judgment  of  acquittal  and  a  new  trial;  both  motions  were 
denied. 
   A  presentence  investigation  report  (PSR)  was  prepared 
and provided to the district court and the parties. In calculat‐
No. 12‐3695                                                        3 

ing  Chychula’s  offense  level,  the  PSR  included  a  two‐level 
enhancement  for  obstruction  of  justice  pursuant  to 
U.S.S.G. § 3C1.1,  based  on  Chychula’s  testimony  to  the 
grand jury. In support of the enhancement, the PSR stated: 
   The defendant willfully obstructed or impeded, or at‐
   tempted to obstruct or impede,  the administration  of 
   justice  when she  testified falsely  before the grand ju‐
   ry. She made several false statements including: 
          She [Chychula] did not communicate to inves‐
           tors that they [Gnxpert companies] were a bil‐
           lion  dollar  company,  when,  in  fact,  she  had 
           told  Helmet  Mueller  on  January  31,  2008,  that 
           the Gnxpert companies were worth one billion 
           dollars. 

          The  defendants  spent  nothing  on  themselves 
           personally,  save  for  food  and  basic  survival 
           items.  In  fact,  the  defendant  withdrew  almost 
           $500,000  in  cash,  and  diverted  an  additional 
           $100,000  to  family  members.  Furthermore,  the 
           codefendants  withdrew  one  million  dollars  in 
           cash. 
          The  Motion  Picture  Association  of  America 
           (MPAA)  agreed  to  license  the  antipiracy  tech‐
           nology. In fact, the MPAA denies entering into 
           such  an  agreement,  and  stated  it  would  not 
           have been the entity to license such. 
          An  attorney  for  3M  said  the  company  would 
           pay  for  Gnxpert  to  move  to  3M’s  corporate 
           headquarters, and pay $50 million for Gnscope. 
           3M denies making these statements. 
4                                                        No. 12‐3695 

Chychula  had  no  prior  convictions  so  she  was  in  the  least 
severe criminal history category of I. With an offense level of 
35  and  a  criminal  history  category  of  I,  the  PSR  stated  that 
the advisory guideline range was 168‐210 months. 
    Chychula  filed  a  sentencing  memorandum  making  vari‐
ous objections to the PSR. Relevant to this appeal, she object‐
ed  to  the  enhancement  for  obstruction  of  justice  on  the 
ground that the evidence was insufficient to prove her intent 
to obstruct justice, and she argued that any obstructive con‐
duct  could  be  explained  by  her  diminished  capacity.  The 
government  argued  that  the  obstruction  enhancement  was 
appropriate  because  Chychula  committed  perjury  in  the 
grand jury. The government responded that she had know‐
ingly  made  a  number  of  false  statements  regarding  her  of‐
fense of conviction as § 3C1.1 requires, citing to the same ex‐
amples  listed  in  the  PSR.  In  addition  to  these  examples,  at 
the  sentencing  hearing,  the  government  referenced  the 
statements that Chychula had made to the grand jury in an 
apparent attempt to explain false statements she and her fel‐
low  schemers  had  made  to  investors  about  business  pro‐
spects  with  Century  Fence  Company  and  Douglas  Marine 
Corporation.  The  government  sought  a  sentence  within  the 
guideline range projected in the PSR. 
   The  district  court  agreed  that  the  obstruction  enhance‐
ment was appropriate. After rejecting another recommended 
enhancement,  the  court  calculated  the  advisory  guideline 
range as 135 to 168 months. The court ultimately imposed a 
below‐guidelines  sentence  of  48  months  and  Chychula  ap‐
pealed. 
      
No. 12‐3695                                                           5 

   II.     Discussion 
    The  single  issue  in  this  appeal  is  whether  the  two‐level 
sentencing  enhancement  for  obstruction  of  justice  was 
properly  based  on  statements  Chychula  made  to  the  grand 
jury.  The  sentencing  guidelines  authorize  such  an  enhance‐
ment  if  the  defendant  “willfully  obstructed  or  impeded,  or 
attempted to obstruct or impede” the investigation or prose‐
cution of the offense of conviction and “the obstructive con‐
duct  related  to  …  the  …  offense  of  conviction  … .” 
U.S.S.G. § 3C1.1.  “A  finding  that  the  defendant  committed 
perjury  supports  this  enhancement.”  United  States  v.  Riney, 
742 F.3d 785, 790 (7th Cir. 2014) (citing United States v. Dun‐
nigan,  507  U.S.  87,  94  (1993)  and  U.S.S.G.  §  3C1.1,  cmt. 
n.4(B)).  “A  defendant  commits  perjury  if,  while  testifying 
under oath, [s]he gives false testimony concerning a material 
matter with the willful intent to provide false testimony, ra‐
ther  than  as  a  result  of  confusion,  mistake,  or  faulty 
memory.” Id. (quoting United States v. Johnson, 680 F.3d 966, 
981 (7th Cir. 2012) (internal quotation marks omitted). 
    When  applying  the  obstruction  enhancement  based  on 
perjury,  “‘the  district  court  should  make  a  finding  as  to  all 
the factual predicates necessary for a finding of perjury: false 
testimony, materiality, and willful intent.’” Id. (quoting Unit‐
ed States v. Johnson, 612 F.3d 889, 893 (7th Cir. 2010)). “Sepa‐
rate findings on each element of perjury, though preferable, 
are  not  necessary  if  the  court  makes  a  finding  that  ‘encom‐
passes all of the factual predicates for a finding of perjury.’” 
Id. (quoting Dunnigan, 507 U.S. at 95). We review de novo the 
adequacy of the district court’s findings and review the un‐
derlying  factual  findings  for  clear  error.  United  States  v. 
6                                                         No. 12‐3695 

Cheek, 740 F.3d 440, 453 (7th Cir.), cert. denied, 134 S. Ct. 2152 
(2014). 
    In some cases, we have held that the district judge’s error 
in failing to make explicit findings as to each element of per‐
jury  to  support  the  enhancement  was  harmless.  See,  e.g., 
Johnson, 680 F.3d at 982 (concluding that court’s finding “that 
the  defendant  lied  to  the  judge  …  about  matters  crucial  to 
the  question  of  the  defendant’s  guilt”  can  be  sufficient  to 
support  perjury  finding);  United  States  v.  Savage,  505  F.3d 
754, 763–64 (7th Cir. 2007) (holding that court’s error in fail‐
ing to make specific findings as to each element of perjury in 
imposing  obstruction‐of‐justice  enhancement  was  harmless 
where judge stated that the defendant “did not testify truth‐
fully”  and  specifically  found  that  he  “has  obstructed  or  at‐
tempted to obstruct justice in this case,” which arguably en‐
compassed the willful intent element, and where it was clear 
that  the  defendant  willfully  lied  about  material  matters); 
United States v. Sheikh, 367 F.3d 683, 687 (7th Cir. 2004) (hold‐
ing that court’s finding that each defendant lied about a mat‐
ter  crucial  to  his  guilt  was  sufficient  to  support  enhance‐
ment);  United  States  v.  Saunders,  359  F.3d  874,  879  (7th  Cir. 
2004) (concluding that court’s error in making findings that 
were  “too  skimpy”  was  harmless  where  the  defendant  was 
charged  with  being  a  felon  in  possession  of  a  firearm,  took 
the  stand  in  his  defense,  and  denied  possessing  a  gun,  and 
the court found that the defendant told “a lie which no one 
would believe”). But see United States v. Parker, 716 F.3d 999, 
1011–13 (7th Cir.) (vacating sentence and remanding because 
the  context  of  the  sentencing  left  us  “unsure  as  to  whether 
the  court  found  that  [defendant’s]  denial  of  involvement  in 
the  scheme  was  willful”),  cert.  denied,  134  S.  Ct.  532  (2013); 
United  States  v.  Johnson,  612  F.3d  889,  894–95  (7th  Cir.  2010) 
No. 12‐3695                                                            7 

(vacating sentence and remanding where it could not be de‐
termined  that  the  court  found  that  the  defendant  “made  a 
particular  material  false  statement  with  willful  intent,  suffi‐
cient  to  enhance  [his]  sentence  for  obstructing  justice”).  In 
other  cases,  we  have  concluded  that  the  failure  to  make  a 
sufficient  finding  as  to  an  element  of  perjury  was  harmless 
because the error had no effect on the sentence imposed. See, 
e.g.,  Riney,  742  F.3d  at  791  (holding  that  the  district  court’s 
failure to make a willfulness finding was harmless “because 
the  armed  career  criminal  guideline  trumped  the  effect  of 
the  obstruction  enhancement”  and  the  defendant  was  sen‐
tenced below the guideline range). 
    Like the district court in Savage, 505 F.3d at 763, the dis‐
trict judge in this case did not specifically identify which of 
Chychula’s  grand  jury  statements  were  perjurious.  Yet  the 
government’s  sentencing  memorandum  argued  that  Chy‐
chula  “made  a  number  of  knowingly  false  statements  re‐
garding  her  ‘offense  of  conviction,’”  identifying  the  same 
statements  that  the  PSR  identified  as  supporting  the  en‐
hancement: 
           Defendant  testified  that  she  and  her  co‐
            schemers  did  not  communicate  to  investors 
            that  they  [the  Gnxpert  companies]  were  a  bil‐
            lion dollar company. 
           Defendant  testified  that  she  and  her  co‐
            schemers spent nothing on themselves person‐
            ally other than food or basic survival items. 
           Defendant testified that the [MPAA] agreed to 
            license the anti‐piracy technology. 
8                                                       No. 12‐3695 

          Defendant  testified  that  an  attorney  for  3M 
           said the company would even pay for Gnxpert 
           to move to 3M’s corporate headquarters. 
          An  attorney  for  3M  said  the  company  would 
           pay $50 million for Gnxscope. 
And  at  sentencing,  the  government  mentioned  these  same 
examples  and  gave  two  others,  referencing  Chychula’s 
grand jury testimony about business prospects with Douglas 
Marine Corporation and Century Fence Company. (Chychu‐
la’s attorney referred to the same testimony; he argued that 
“Chychula  simply  could  not  separate  the  certainty  of  ac‐
complishment from her desires”—an argument that did not 
persuade  the  district  court.)  The  government  maintained 
that “[w]hat [Chychula] was trying to do was defend the lies 
she  had  told  …  in  her  e‐mails”;  immediately  thereafter,  the 
district  judge  said,  “All  right.  I  think  I  have  enough  exam‐
ples.”  Similar  to  Savage,  the  context  of  the  district  judge’s 
statement  strongly  suggests  that  she  considered  all  of  Chy‐
chula’s grand jury statements, whether identified in the PSR 
or  relied  on  by  the  government  at  sentencing,  to  constitute 
perjury  and  thus  justify  the  obstruction‐of‐justice  enhance‐
ment. See Savage, 505 F.3d at 763–64 (concluding that context 
of  colloquy  among  defendant’s  counsel,  the  government, 
and the district court “strongly suggests” that the court con‐
sidered  both  sets  of  statements  as  perjury  in  applying  the 
obstruction of justice enhancement). 
   We  have  said  that  “[a]  finding  that  the  defendant  ‘lied’ 
about  a  material  matter  can  be  sufficient  in  some  cases”  to 
support  a  perjury  finding  for  the  obstruction‐of‐justice  en‐
hancement. Riney, 742 F.3d at 791; see also Sheikh, 367 F.3d at 
687 (“It is enough for the district court to determine that ‘the 
No. 12‐3695                                                            9 

defendant lied … about matters crucial to the question of the 
defendant’s  guilt.’”  (quoting  United  States  v.  Holman,  314 
F.3d  837,  846 (7th Cir. 2002)). The judge’s  assertion  that  she 
had “enough examples” right after the prosecutor stated that 
Chychula  was  attempting  to  defend  the  lies  she  told  in 
emails strongly suggests that the judge adopted the prosecu‐
tor’s  view  and  implicitly  found  that  Chychula’s  grand  jury 
statements  themselves  were  lies.  As  we  have  noted,  “like 
perjury,  lying  involves  willfully  making  a  false  statement.” 
Riney,  742  F.3d  at  791.  Thus  the  judge  implicitly  made  the 
findings Dunnigan requires. 
    And  if  there  is  any  lingering  doubt  about  this,  before 
making  the  guidelines  calculations,  the  district  judge  said 
that she had the parties’ written arguments and heard their 
oral arguments. Then the judge said: “[T]he Court is going to 
uphold  the  obstruction  of  justice  two‐point  enhancement” 
and “the Court will adopt the presentence investigation [re‐
port] with the change that the Court has set forth of offense 
level 33 and a criminal history category of 1.” Thus, as per‐
taining to the obstruction‐of‐justice enhancement, the district 
judge  adopted  the  PSR  in  its  entirety.  The  judge’s  explicit 
adoption  of  the  PSR,  which  clearly  identified  several  false 
statements Chychula made when testifying before the grand 
jury  and  stated  that  Chychula  willfully  obstructed  or  at‐
tempted to obstruct the administration of justice in so testify‐
ing,  confirms  that  the  judge  found  those  grand  jury  state‐
ments perjurious. 
    There  is  no  question  that  Chychula’s  false  statements  to 
the grand jury were material, a perjury element that she only 
weakly contested. For purposes of the enhancement, “a mat‐
ter  is  ‘material’  if  it  concerns  information  ‘that,  if  believed, 
10                                                     No. 12‐3695 

would tend to influence or affect the issue under determina‐
tion.’” Id. at 790 (quoting U.S.S.G. § 3C1.1, cmt. n.6). Chychu‐
la  suggests  that  her  statements  were  not  material  because 
they  did  not  affect  the  issue  under  determination  in  the 
grand jury proceedings; after all, she argues, the government 
obtained  a  nine‐count  indictment  against  her  and  others. 
“[I]t is true that an attempt at obstruction of justice that has 
no consequence … is not a permissible basis for an obstruc‐
tion of justice enhancement.” United States v. Wells, 154 F.3d 
412,  414 (7th  Cir.  1998).  However,  a  statement  need  only 
“tend to influence or affect the issue under determination” to 
be material, U.S.S.G. § 3C1.1, cmt. n.6 (emphasis added); the 
statement  need  not  actually  have  any  influence  or  effect. 
Chychula’s  statements  to  the  grand  jury  satisfy  this  stand‐
ard—they concern her representations to investors about the 
state of the Gnxpert companies and soundness of the alleged 
investments at the heart of the scheme to defraud. The grand 
jury  obviously  did  not  believe  her  statements  and  charged 
her  notwithstanding  her  denials.  Had  the  grand  jury  be‐
lieved her in whole or in part, it might not have indicted her, 
or  perhaps  would  not  have  charged  her  with  as  many 
counts. 
    Along similar lines, Chychula maintains that her conduct 
did  not  make  it  more  difficult  for  her  to  be  apprehended, 
convicted  or  sentenced.  But  the  enhancement  is  applicable 
not  only  when  a  defendant  actually  obstructed  or  impeded 
the  administration  of  justice,  but  also  when  a  defendant  at‐
tempted to do so. See U.S.S.G. § 3C1.1. The fact that Chychu‐
la’s attempts to deceive the grand jury ultimately failed is of 
no moment. 
No. 12‐3695                                                        11 

    But  even  if  the  district  judge  erred  in  not  making  sepa‐
rate findings on each element of perjury, the error was harm‐
less.  An  error  in  failing  to  make  separate  findings  for  each 
element of perjury is harmless where the record is clear that 
the defendant willfully lied about material matters while tes‐
tifying. See, e.g., Savage, 505 F.3d at 764; Saunders, 359 F.3d at 
878–79; see also Johnson, 612 F.3d at 894 (recognizing that the 
failure to make specific, separate findings as to the elements 
of  perjury  can  be  harmless  error  where  the  record  allowed 
the  appellate  court  to  determine  that  the  sentencing  judge 
found “the defendant lied about a material issue”). Chychu‐
la’s false grand jury statements were directly contradicted by 
the  government’s  evidence  at  trial.  For  example,  the  gov‐
ernment  introduced  an  audio  recording  and  transcript  of  a 
January  31,  2008  conversation  Chychula  had  with  investor 
Helmut Mueller, in which she represented that Gnxpert was 
a  “billion  dollar  company.”  Another  example  comes  from 
the  testimony  of  Frank  Both  of  Century  Fence;  he  testified 
that the Gnnxpert product “didn’t perform like we wanted it 
to,”  and  that  Century  Fence  decided  the  product  did  not 
work  and  communicated  this  to  Chychula  “several  times.” 
The record is clear that Chychula willfully lied about materi‐
al matters while testifying before the grand jury. 
    Moreover,  the only real  dispute  at  sentencing, much the 
same as the principal defense at trial, was whether Chychu‐
la’s  mental  state  affected  her  intent;  Chychula  did  not  con‐
test  whether  her  grand  jury  statements  were  false  and  only 
weakly contested whether they were material. See, e.g., Def.’s 
Objections  to  the  Presentence  Investigation  Report  &  Sen‐
tencing  Mem.  9  (“There  is  no  evidence  that  Ms.  Chychula 
intended  to  obstruct  justice.  Any  discrepancy  between  her 
Grand Jury testimony and any writings can be attributed to 
12                                                     No. 12‐3695 

her Diminished Capacity. No upward adjustment should be 
given  pursuant  to  §  3C1.1.”).  The  district  judge  clearly  re‐
solved the mental status issue against the defendant at trial. 
In  finding  her  guilty,  the  judge  determined  that  Chychula 
“was  sufficiently  knowledgeable  to  understand  that  her  re‐
ports  to  investors  of  signed  contracts  and  imminent  cash 
flow were false,” 6/21/12 Tr. 2; 6/21/2012 Docket Entry 1, and 
that the expert testimony “did not indicate that she was un‐
able  to  distinguish  truth  from  fiction  or  right  from  wrong,” 
6/21/12  Tr.  3;  6/21/2012  Docket  Entry  1.  Thus  the  district 
judge was “unpersuaded that defendant was unable to form 
the  mental  state  necessary  to  be  culpable  of  the  charges 
against her, and instead [found] that the evidence establishes 
beyond  a  reasonable  doubt  that  she  possessed  the  requisite 
mental state.” 6/21/12 Tr. 3; 6/21/2012 Docket Entry 1–2. 
    The judge who rejected the mental state defense for pur‐
poses  of  conviction  is  the  same  judge  who  decided  that  the 
obstruction‐of‐justice  enhancement  was  proper  based  on 
perjury.  Because  Chychula  did  not  contest  the  falsity  of  the 
statements cited in support of the enhancement, perhaps the 
judge  can  be  forgiven  for  failing  to  explicitly  identify  the 
specific false statements that justified the enhancement. And 
the  sentencing  judge  was  the  same  judge  who  found  the 
claims of signed contracts, business prospects and successes, 
and  cash  flow  to  be  false.  This  distinguishes  cases  such  as 
Johnson in which the jury’s disbelief of the defendant’s testi‐
mony  was  insufficient  to  support  the  obstruction  enhance‐
ment. See 612 F.3d at 894–95 (“[A]n obstruction enhancement 
is not warranted merely because the jury did not believe the 
defendant’s testimony; the enhancement should only be ap‐
plied  if  the  court  determines  that  the  defendant  committed 
perjury.”).  Here,  the  district  judge  disbelieved  Chychula’s 
No. 12‐3695                                                         13 

grand jury testimony, and her testimony was false and will‐
ful. 
     That said, the judge failed to make explicit findings as to 
all  the  factual  predicates  necessary  for  a  finding  of  perjury, 
which  is  the  preferred  practice.  See,  e.g.,  Dunnigan,  507  U.S. 
at  95  (“[I]f  a  defendant  objects  to  a  sentence  enhancement 
resulting from her … testimony, a district court must review 
the  evidence  and  make  independent  findings  necessary  to 
establish a willful impediment to or obstruction of justice, or 
an  attempt  to  do  the  same,  under  the  perjury  definition.”). 
District judges should continue to follow Dunnigan and our 
other case law which  require  particular findings for the ob‐
struction enhancement based on perjury. 
    But the error was harmless given the context of this case: 
Chychula was convicted following a court trial; the defend‐
ant’s only  real dispute was whether her alleged diminished 
mental  capacity  prevented  her  from  forming  the  intent  to 
obstruct  justice;  and  the  district  court  previously  rejected 
Chychula’s claim that her personality disorder rendered her 
“unable  to  distinguish  truth  from  fiction  or  right  from 
wrong,”  and  “unable  to  form  the  [requisite]  mental  state”. 
And as we have noted, the record is clear that Chychula will‐
fully  lied  about  material  matters  while  testifying  before  the 
grand jury. Moreover, the district judge imposed a sentence 
so  far  below  the  advisory  guidelines  range—almost  100 
months  below  the  bottom  of  that  range—that  there  is  no 
suggestion  that  the  obstruction  enhancement  had  an  effect 
on the ultimate sentence imposed. See, e.g., Riney, 742 F.3d at 
791 (concluding that the judge’s failure to make a willfulness 
finding  was  harmless  “because  the  armed  career  criminal 
guideline  trumped  the  effect  of  the  obstruction  enhance‐
14                                                   No. 12‐3695 

ment” and the district judge sentenced the defendant below 
the advisory guideline range);  United States v.  Hill,  645  F.3d 
900, 906 (7th Cir. 2011) (“Harmless error review ‘removes the 
pointless step of returning to the district court when we are 
convinced that the sentence the judge imposes will be identi‐
cal to the one we remanded.’”) (quoting United States v. Ab‐
bas, 560 F.3d 660, 667 (7th Cir. 2009)). We have no doubt that 
if we remanded for more explicit findings, the judge would 
impose the same sentence again.  
      We accordingly AFFIRM.